PELLEGRINI, Judge,
dissenting.
I respectfully dissent to that portion of the majority opinion holding “the issue of work injury relatedness of Claimant’s medical expenses was not properly before the referee or the Board” because the School District of Philadelphia (Employer) must affirmatively challenge the reasonableness or necessity of Vera D. Thomas’ (Claimant) medical expenses by filing a petition for review. That holding is contrary to our case law, as well as placing the burden on Employer to file a petition to challenge every medical expense submitted to it no matter that the expense could not be even remotely related to the work injury.
This case arose when Employer filed a Modification Petition with the Bureau of Worker’s Compensation contending that Claimant was no longer totally disabled due to the 1981 work-related injury to her left hip and back and was able to perform modified work. Claimant filed a Petition for Penalties against Employer for refusing to pay some of Claimant’s medical bills. *569Employer presented evidence that Claimant’s more recent symptoms were caused by a degenerative condition in her back and not by the work-related injury. The Referee accepted Employer’s medical testimony that Claimant’s complaints of right leg pain and low back pain beginning in 1983 were not causally related to the work-related injury. (F.F. # 10). The Referee found no causal connection between the medical expenses for Claimant’s surgeries in 1983 and 1985, based on the right leg pain, and the 1981 injury. (F.F. # 12). However, the Referee ordered Employer to pay all of Claimant’s medical expenses, including the expenses for the surgeries in 1983 and 1985 which the Referee stated were “necessary and reasonable”. (F.F. #27).1
Because of the inconsistency in the Referee’s findings of fact, Employer appealed the award of medical expenses to the Workmen’s Compensation Appeal Board (Board). The Board held that Employer was not required to pay medical expenses which are not causally related to the work-related injury and reversed that part of the Referee’s order.
An employer is never required to pay any medical expenses not related to the accident or injury at work. King v. Workmen’s Compensation Appeal Board (Wendell H. Stone Co.), 132 Pa.Commonwealth Ct. 292, 295, 572 A.2d 845, 847 (1990). An employer’s contention that current symptoms are not causally related to the work-related injury is distinct from the contention that medical expenses are simply unreasonable or unnecessary.
*570The majority is correct that an employer asserting that medical expenses are unreasonable and unnecessary is not excused from continued payment, and should raise that issue in a petition for review pursuant to Section 306(f)(2)(h) of The Pennsylvania Workmen’s Compensation Act.2 See Loose v. Workmen’s Compensation Appeal Board (John H. Smith Arco Station), 144 Pa.Commonwealth Ct. 332, 601 A.2d 491 (1991); Johnson v. Workmen’s Compensation Appeal Board (Albert Einstein Medical Center), 137 Pa.Commonwealth Ct. 176, 586 A.2d 991 (1991). petition for allowance of appeal denied, 530 Pa. 648, 607 A.2d 257 (1991). However, that principle is inapplicable in this case because the Employer had no duty to pay for the treatment which the Referee found was not causally related to the work injury. That lack of duty to pay for medical expenses is the distinguishing factor between this case and Loose or Johnson., See Staroschuck v. Workmen’s Compensation Appeal Board (Midland Ross Corp.), 153 Pa.Commonwealth Ct. 523, 621 A.2d 1173 (1993, J. Doyle).
Because the Employer proved that the medical expenses were not causally related to the work injury, it had no duty to pay those expenses, and there is no requirement that the Employer bring a separate petition for review to challenge the reasonableness or necessity of the treatment in order to be relieved of payment. This court should affirm that part of the Board’s order reversing the award of medical expenses.

. The issue of medical expenses was before the Referee based on Claimant's "informal” Petition for Penalties for delay in paying medical expenses. (F.F. # 30). The majority’s holding is in error on that basis alone, because Claimant was the one who raised the issue of medical expenses by petitioning for penalties for unpaid medical bills. However, Employer’s ability to appeal the issue to the Board is unclear in light of the Referee's Finding of Fact # 32 which states:
The Referee has been informed that the penalty question is now moot because the Defendant has agreed to pay Claimant’s medical bills, and by agreement of the parties, Claimant’s request for penalties has been withdrawn conditioned on such payment.
Claimant, however, does not contend that the issue was not properly before the Board due to an agreement between the parties.


. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 531 (2)(ii).